Citation Nr: 0630544	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-07 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis with 
optic neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions, dated in September 2002 and in 
November 2002, which denied service connection for a multiple 
sclerosis (MS) with optic neuritis.
 
The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO on May 26, 2006; however, since the appellant 
did not report to the scheduled hearing, the request is 
considered withdrawn.  38 C.F.R. § 20.704 (2006).


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's MS with optic neuritis was manifested within seven 
years after his discharge from service.


CONCLUSION OF LAW

MS with optic neuritis was not incurred in or aggravated by 
service, and was not manifested within seven years after 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

RO letters, dated in May 2002 and in August 2005, 
collectively satisfied the four elements delineated in 
Pelegrini, supra.  Neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  However, in 
light of the Board's determination that the criteria for 
service connection have not been met, no effective date or 
increased disability rating will be assigned, so there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  

Service medical records, VA medical records, non-VA 
physician's statements and medical records and lay statements 
have been associated with the record.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim.  VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

The veteran contends that he began showing signs of optic 
neuritis and the onset of MS while in service, and that his 
disorder should be service-connected.

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a compensable degree 
within a specified time period after separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Multiple sclerosis, if manifest to a degree of 10 
percent or more within seven years after separation from 
service, may be presumed to be of service onset.  38 U.S.C.A. 
§ 1112 (a)(4) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).
	
Service medical records include a notation of defective 
vision at the time of entrance into service, reflecting his 
visual acuity as 20/200 on the right and 20/100 on the left, 
both corrected to 20/30.  There is no record of in-service 
treatment for, or diagnosis of, MS or optic neuritis.  A 
March 1968 prescription for glasses lists the veteran's 
visual acuity as 20/400 for each eye, both corrected to 
20/20.  His separation medical examination report shows his 
visual acuity to be 20/100 on the right and 20/200 on the 
left, both corrected to 20/20.  

Following his discharge from the service, there is no 
evidence of treatment, manifestation, or diagnosis of MS or 
optic neuritis within seven years of the veteran's discharge 
from active duty.  The first post-service reports of 
treatment for MS were in 1999, twenty-eight years after the 
veteran left service, when he sought treatment for a loss of 
visual acuity.  The veteran gave a history of having LASIK 
surgery in 1995.  A private physician indicated a potential 
diagnosis of tobacco/alcohol amblyopia, and instructed the 
veteran to take multivitamins.   In an April 2002 letter to 
the Florida Department of Health, Division of Disability 
Determinations, a private physician diagnosed the veteran 
with optic atrophy in the right eye, but indicated that the 
results were not clear-cut, and that the symptoms described 
by the veteran were fairly common as a consequence of LASIK 
surgery.  A May 2002 VA treatment record shows an impression 
of "probably MS with optic atrophy and a history of optic 
neuritis."  A June 2002 VA medical record reflects a 
diagnosis of MS, probably in the acute stage, which appears 
to be based on a magnetic resonance imaging (MRI) report done 
in January 2000.  In June 2002, the veteran underwent a 
lumbar puncture procedure, but the results were insufficient 
for a diagnosis of MS.  A June 2004 VA treatment record 
reflects a diagnosis of and treatment for MS.  While there is 
sufficient evidence for a diagnosis of MS, all of the 
evidence of record is from a time period well beyond the 
seven-year presumptive period for service connection for MS.  

As there is no competent medical evidence of any 
manifestations or symptoms attributable to MS during service 
or the presumptive period following discharge from service, 
the Board finds no basis to grant service connection.  

The evidence of record contains lay statements from the 
veteran, as well as from others, relating his current MS to 
his active duty service.  As lay persons, these individuals 
do not have competence to provide a medical opinion on a 
diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  

Accordingly, the service connection claim for MS with optic 
neuritis is denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for MS with optic neuritis is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


